Citation Nr: 0708919	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for a right 
thumb (minor) traumatic arthritis disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant joined the Army Reserve and he had an initial 
period of active duty training (ACDUTRA) from July 1982 to 
December 1982, as well as various unverified other periods of 
ACDUTRA.  During one such period, the appellant incurred an 
injury to his right thumb.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas that 
granted service connection for traumatic arthritis of the 
right thumb and assigned a noncompensable evaluation for that 
disability.

In July 2006, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

During that videoconference hearing the appellant again 
raised the issue of entitlement to service connection for 
neurological residuals of his right thumb injury and 
subsequent surgeries.  The matter is referred to the RO for 
appropriate action.

The appellant has appealed the initial rating assigned.  In 
effect, he is asking for a higher rating effective from the 
date service connection was granted for his right thumb 
traumatic arthritis.  Consequently, the Board will consider 
the entire time period in question, from the original grant 
of service connection (March 15, 2004) to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The appellant is left-handed.

2.  The appellant's right thumb was traumatically injured 
while he was on active duty for training.  The injury 
consisted of an open fracture of the right thumb and surgical 
repair was performed.

3.  The right thumb traumatic arthritis is manifested by 
subjective complaints of pain on use, an inability to hold 
objects and weakness of the hand and objective medical 
findings of a very minimal range of motion, an inability to 
touch two fingers and difficulty touching the other two, an 
inability to make a fist and a mildly decreased hand grasp.

4.  There is radiographic evidence of post-traumatic changes 
in the base of the thumb and into the first 
metacarpophalangeal joint.

5.  The disability picture associated with the appellant's 
right thumb disability is not so unusual as to render the 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not 
more, for the right thumb traumatic arthritis disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.69, 
4.71a, Diagnostic Codes 5003, 5010, 5224, 5228 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claim by correspondence dated in May 2005.  
That document informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In that 
letters, the RO informed the appellant about what was needed 
to establish entitlement to an increased rating.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The appellant was provided the content-complying notice to 
which he was entitled.  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.

The appellant was afforded a VA medical examination.  38 
U.S.C.A § 5103A(d);  Charles  v. Principi, 16 Vet. App. 370 
(2002).  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  He was also 
allowed to provide testimony before the Board.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO advised the appellant of such information relating to 
effective dates and disability ratings in correspondence 
dated in March 2006.  In addition, because the Board has 
considered the severity of the right thumb disability at 
issue from the date service connection was granted, such 
information is not applicable to this case.

The appellant was also provided with notice as to the 
clinical evidence necessary to establish an increased rating, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his July 2006 videoconference 
hearing that he could not really hold anything with his right 
hand.  He said that he could not control his thumb and that 
it hurt all over the thumb.  He testified that bumping things 
with his thumb was painful.  The appellant further testified 
that he could not hold anything with his thumb.  The 
appellant reported that while he wrote with his left hand, 
his right hand was his dominant hand.  He said that his thumb 
difficulties would increase when the weather changed.

The appellant underwent a VA medical examination in July 
2004; the examiner reviewed the claims file.  The appellant 
complained of spasms, weakness and sensitivity around the 
thumb scar.  On physical examination, the appellant exhibited 
very minimal range of motion of the right thumb with an 
inability to hold the thumb to the fifth digit in an opposed 
manner.  The appellant was unable to touch his thumb to his 
second and third digits and he had problems touching the 
other two.  The appellant was unable to make a fist.  He had 
mildly decreased grip strength because of the thumb.  
Radiographic examination revealed post-traumatic changes in 
the base of the thumb and into the first metacarpophalangeal 
joint.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The appellant has appealed the initial evaluation assigned 
for the right thumb arthritis disability addressed here.  The 
Court held, in Fenderson v. West, 12 Vet. App. 119 (1999), 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issue before the Board 
is therefore taken to include whether there is any basis for 
a higher rating at any time, including whether a higher 
rating currently is in order.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for two or more minor joint 
groups.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
Multiple involvements of the interphanlangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Findings of functional loss due to the 
right thumb arthritis were noted in the report of the July 
2004 VA examination.

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The Army January 1982 report of medical 
history indicates that the appellant is left-handed.  Thus, 
the rating for the right thumb is to be made on the basis of 
the right upper extremity being the minor extremity.  In any 
case, in regards to the thumb, the evaluations available are 
equal for either the major thumb or the minor thumb.

Diagnostic Code 5224 provides a 20 percent rating for 
unfavorable ankylosis of the thumb of either hand, as well as 
a 10 percent evaluation for favorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224.  A note to Diagnostic Code 
5224 states that VA will consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
Id.  In this case, ankylosis of the right thumb has not been 
clinically demonstrated and this Diagnostic Code is therefore 
not for application.

Diagnostic Code 5228 provides a 10 percent rating for 
limitation of motion of the thumb of either hand if there is 
a gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent rating is assigned for limitation of 
motion of the thumb of either hand if there is a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228.

While a gap of one to two inches has not been shown, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Thus, a 10 
percent evaluation has been assigned under these provisions 
because pain and some functional loss have been shown due to 
the right thumb arthritis disability.  However, the 
appellant's right thumb arthritis disability does not more 
closely approximate limitation of motion of the thumb with a 
gap of more than two inches (5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  Furthermore, there is no clinical evidence of 
record that that the right hand function would be better with 
an amputation and prosthesis.  Therefore, a 20 percent 
evaluation is not warranted for the appellant's right thumb 
arthritis disability.

Notwithstanding the above discussion, a rating in excess of 
the assigned 10 percent schedular evaluation for the 
appellant's right thumb arthritis disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  There is no 
evidence that the appellant's service-connected right thumb 
arthritis addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for thumb disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
service-connected right thumb disability at issue and he has 
not demonstrated marked interference with employment due to 
the right thumb arthritis alone.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected right thumb arthritis 
disability at issue that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Finally, because this is an appeal from the initial ratings 
for the right thumb arthritis disability, the Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show varying levels of 
disability that would warrant changes in the rating assigned 
since March 15, 2004, and therefore does not support the 
assignment of any staged rating.


ORDER

An initial evaluation of 10 percent for the right thumb 
traumatic arthritis disability is granted, subject to 
applicable regulatory provisions governing payment of 
monetary awards.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


